Citation Nr: 0604836	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for skin cancer, to include as due to exposure to 
ionizing radiation.


FINDINGS OF FACT

1.  The Defense Threat Reduction Agency (DTRA) determined 
that, during service, the total external gamma dose was 0.009 
rem, and the total skin dose was 0.02 rem.

2.  Skin cancer was not present during service or for many 
years after service, and has not been etiologically related 
to service, to include due to exposure to ionizing radiation 
in service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the May 2003 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
information from the DTRA and an opinion from the VA's Chief, 
Public Health and Environmental Hazards Officer.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
skin cancer is not one of those diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d) (as amended y 67 Fed. Reg. 3612 
- 3616 (January 25, 2002)).  Nevertheless, if the veteran can 
show that he was a "radiation-exposed veteran" who 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term radiogenic disease includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this Section 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The record shows that the veteran was a radio repairman in 
service.  He was a member of the American occupation forces 
in Japan and was present in the VA-defined Hiroshima area 
from October 6, 1945, through October 25, 1945.  Private 
medical records disclose that the veteran was treated for 
actinic keratoses on the facial area in February 1988 and 
that he underwent surgery for a residual malignant fibrous 
histiocytoma of the left preauricular area in December 1989.  
He was found to have basal cell carcinoma on several 
occasions, including April 1999.  This summarizes the 
evidence of record that supports the veteran's claim.

The evidence against the veteran's claim includes a report 
from the DTRA.  In January 2005, it responded to a request 
for information from the VA and furnished a dose estimate for 
the veteran.  It was indicated that the total external gamma 
dose was 0.009 rem; the upper bound total external gamma dose 
was 0.027 rem; the total skin dose (forehead/ear) was 0.02 
rem; and the upper bound total skin dose (forehead/ear) was 
less than 1 rem.  

In March 2005, the VA's Chief, Public Health and 
Environmental Hazards Officer reviewed the information 
received from the DTRA.  She noted that skin cancer usually 
had been attributed to ionizing radiation at high doses, 
e.g., several hundred rads, and that excess numbers of basal 
cell cancers had been reported in skin that had received 
estimated doses of 9-12 rads in margins of irradiated areas.  
Based on a review of various reports, the VA physician 
concluded that it was unlikely that the veteran's individual 
basal cell carcinomas or sarcoma-like tumor could be 
attributed to exposure to ionizing radiation in service.  

Thereafter, the VA's Director of Compensation and Pension 
Service stated that there was no reasonable possibility that 
the veteran's basal cell carcinomas or sarcoma-like tumor 
resulted form radiation exposure in service.  

In sum, the evidence establishes that a skin cancer was 
initially documented more than 40 years following the 
veteran's discharge from service.  There is no competent 
medical evidence of record demonstrating that it is related 
to any incident of service.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that skin cancer is related to service, to include his 
exposure to ionizing radiation therein, are neither competent 
nor probative of the issue in question.  The Board concludes 
that the medical opinions of record are of greater probative 
value than the veteran's statements regarding the etiology of 
his skin cancer.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for skin cancer.


ORDER

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation, is denied.


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


